Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 1 of 29




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03747-NRN

KEVIN O’ROURKE,
NATHANIEL L. CARTER,
LORI CUTUNILLI,
LARRY D. COOK,
ALVIN CRISWELL,
KESHA CRENSHAW,
NEIL YARBROUGH, and
AMIE TRAPP,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., a Delaware corporation,
FACEBOOK, INC., a Delaware corporation,
CENTER FOR TECH AND CIVIC LIFE, an Illinois non-profit organization,
MARK E. ZUCKERBERG, individually,
PRISCILLA CHAN, individually,
BRIAN KEMP, individually,
BRAD RAFFENSPERGER, individually,
GRETCHEN WHITMER, individually,
JOCELYN BENSON, individually,
TOM WOLF, individually,
KATHY BOOCKVAR, individually,
TONY EVERS, individually,
ANN S. JACOBS, individually,
MARK L. THOMSEN, individually,
MARGE BOSTELMAN, individually,
JULIE M. GLANCEY,
DEAN KNUDSON, individually,
ROBERT F. SPINDELL, JR, individually, and
DOES 1-10,000,

Defendants.

      ORDER ON DEFENDANTS’ MOTIONS TO DISMISS (Dkt. ##22, 23, & 41) &
                 PLAINTIFFS’ MOTION TO AMEND (Dkt. #48)


N. REID NEUREITER
United States Magistrate Judge



                                        1
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 2 of 29




       This matter is before the Court with the consent of the Parties, referred for all

purposes by Chief Judge Philip A. Brimmer pursuant to 28 U.S.C. § 636(c).

       This lawsuit arises out of the 2020 election for President of the United States.

The original Complaint, filed December 22, 2020 (Dkt. #1) and which purports to be a

class action lawsuit brought on behalf of 160 million registered voters, alleges a vast

conspiracy between four state governors; secretaries of state; and various election

officials of Michigan, Wisconsin, Pennsylvania and Georgia; along with Dominion Voting

Systems, Inc.—a private supplier of election and voting technology; the social media

company Facebook, Inc.; the Center for Tech and Civic Life (“CTCL”)—a non-profit

organization dedicated to making elections more secure and inclusive; as well as

Facebook founder Mark Zuckerberg and his wife Priscilla Chan.

       I use the words “vast conspiracy” advisedly. That is what the Complaint, all 84

pages and 409-plus paragraphs, alleges: that “the Defendants engaged in concerted

action to interfere with the 2020 presidential election through a coordinated effort to,

among other thing, change voting laws without legislative approval, use unreliable

voting machines, alter votes through an illegitimate adjudication process, provide illegal

methods of voting, count illegal votes, suppress the speech of opposing voices,

disproportionally and privately fund only certain municipalities and counties, and other

methods, all prohibited by the Constitution.” Dkt. #1 at 2, ¶ 4.

       The named Plaintiffs are from Virginia (Kevin O’Rourke), Michigan (Nathaniel

Carter and Kesha Crenshaw), Colorado (Lori Cutunilli and Neil Yarbrough), Alaska

(Alvin Criswell), California (Larry D. Cook), and Alabama (Amie Trapp).




                                             2
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 3 of 29




       Plaintiffs’ affidavits, attached to the Complaint, shed light on the personal feelings

and motivations in bringing this suit, highlighting their personal anguish stemming from

the 2020 presidential election. For example, Mr. O’Rourke, a Virginia certified public

accountant and a self-professed “free man, born of a free woman and free man,”

explains:

       I have lost any faith in the existing form of government and technology
       monopolies; I am angry; I am frustrated; I cannot sleep at night; I suffer from
       anxiety as a result of this uncertainty; I have lost my desire to communicate
       with most people openly and remain guarded as to my interactions and
       communication with every day people; I feel I have no voice, no rights, and
       I have been 100% abandoned by the government in all its forms[.]

Dkt. #1-2 at ¶ 36.

       Mr. Carter, a 55-year old Michigander from Benton Harbor, swears that

       DOMINION and others were aware or should have been aware that
       machines are unreliable, and susceptible to manipulation by unethical
       administrators, outside actors, foreign countries, and from employees and
       contractors from inside DOMINION. I believe that as a result, my vote during
       the 2020 Presidential Election was effectively not counted, and the results
       of the election were predetermined. . . . I believe my vote has be [sic]
       discounted or eliminated all-together from consideration regarding the
       choice for the country’s highest office.

Dkt. #1-3 at ¶ 19–22.

       And Ms. Cutunilli, a business owner and grandmother in Summit County,

Colorado, believes that her “constitutional right to participate in fair and honest elections

has been violated with [her] vote suppressed.” She says, “While I once trusted in the

fairness of the United States electoral system I no longer do, with the Dominion Voting

System being utilized in Colorado and around the country as well as private ‘donations’

being unconstitutionally distributed and accepted to interfere with the legitimacy of our

elections.” Id.




                                              3
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 4 of 29




       The affidavits of the other Plaintiffs are similar in tone and reflect similar beliefs

and sentiments,1 summarized in the concluding pages of the Complaint, “The shared,

foreboding feeling of impending doom is presently felt by tens of millions of people. All

across the country there is a fear that the people are losing their liberty.” Dkt. #1 at 82.

       The Complaint asserts seven separate counts. Plaintiffs allege (1) violation of the

Electors Clause and imposing of an unconstitutional burden on the right to vote for

President and Vice-President; (2) violation of equal protection; (3) violation of due

process; (4) the imposition of an unconstitutional burden on the rights to political

speech, the right to associate, and freedom of the press; (5) a “Constitutional

Challenge” to the actions of Facebook and Mr. Zuckerberg as somehow burdening the

Plaintiffs’ right to free speech and free press, and questioning whether 47 U.S.C. §

230(c) applies to Facebook; (6) a request for a declaratory judgment that each of the

Defendants acted unconstitutionally; and (7) a permanent injunction.

       For relief, Plaintiffs in their Complaint seek a mishmash of outcomes, ranging

from a permanent injunction restraining Defendants from any further unconstitutional

behavior, to a declaratory judgment that 47 U.S.C. §230(c) is unconstitutional as applied

to the actions of the Facebook and Mr. Zuckerberg, to a declaration that the actions of

the Defendants are unconstitutional and ultra vires “making them legal nullities,” to a

damage award in the “nominal amount of $1,000 per registered voter [which] equals




1Plaintiff Larry D. Cook, although convinced that there “was widespread vote fraud and
manipulation during the 2020 Presidential Election” is somewhat anomalous, as his
affidavit appears to focus on his anti-vaccination beliefs, his support of Q and other
Qanon conspiracy theorists, and his distress at having had his anti-vaccine Facebook
page and Qanon-related pages removed from the platform. See Dkt. #1-6.


                                               4
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 5 of 29




damages in the approximate amount of $160 billion dollars” for the alleged

Constitutional wrongs Plaintiffs have suffered. Dkt. #1 at 82–83.

       The Defendants who have been served moved to dismiss on a number of

grounds, including pursuant to Rule 12(b)(1) (lack of subject matter jurisdiction);

12(b)(2) (lack of personal jurisdiction), and 12(b)(6) (failure to state a claim). See Dkt.

##22, 23, 41, 46, 47, & 49.

Procedural Background, Pending and Mooted Motions

       Plaintiffs filed suit on December 22, 2020.

       On February 16, 2021, Dominion filed its Motion to Dismiss. See Dkt. #22.

Facebook filed its own Motion to Dismiss the same day. See Dkt. #23.

       On February 26, 2021, the Court stayed all disclosures and discovery pending

resolution of the Motions to Dismiss. See Dkt. #28 (Minute Order).

       Rather than filing an Amended Complaint as a matter of right, Plaintiffs filed

oppositions to the two Motions to Dismiss on March 9, 2021. See Dkt. ##38 & 39.

       On March 10, 2021, the Center for Tech and Civic Life (“CTCL”) filed its own

Motion to Dismiss. See Dkt. #41.

       On March 15, 2021, Michigan Governor Gretchen Whitmer and Michigan

Secretary of State Jocelyn Benson filed a Motion to Dismiss. See Dkt. #46. The same

day, Georgia Governor Brian Kemp and Georgia Secretary of State Brad Raffensperger

also filed a Motion to Dismiss. See Dkt. #47. And on March 18, 2021, Pennsylvania

Governor Tom Wolf and Pennsylvania Acting Secretary of Commonwealth Veronica

Degraffenreid also filed a Motion to Dismiss. See Dkt. #49.




                                              5
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 6 of 29




       In the meantime, on March 15, 2021, Plaintiffs filed a Motion for Leave to File an

Amended Complaint, attaching a redlined version of the proposed Amended Complaint.

See Dkt. #48. The proposed Amended Complaint seeks to add 152 new plaintiffs from

33 different states and breaks the proposed national class of registered voters into

subclasses of Republicans, Democrats, Third-Parties, Independents, and “Disgruntled

Voters.” The proposed Amended Complaint adds six causes of action (including

racketeering claims under the federal Racketeer Influenced and Corrupt Organization

Act (“RICO”) against Facebook, CTCL, Zuckerberg and Chan) and 473 paragraphs.

       On March 23, 2021, Facebook and Dominion filed their replies in support of their

Motions to Dismiss. See Dkt. ##55 & 56.

       On March 29, 2021, each of the Defendant groups filed responses objecting to

Plaintiffs’ Motion for Leave to File the Amended Complaint. See Dkt. #58

(Kemp/Raffensperger), #59 (Boockvar/Wolf), #60 (Benson/Whitmer), #61 (Dominion),

#62 (CTCL), & #63 (Facebook.).

       On April 8, 2021, Plaintiffs filed multiple replies in support of their Motion for

Leave to File an Amended Complaint. See Dkt. ##71, 73, 74, 75, 76, & 77.

       Plaintiffs initially filed responses opposing the various government official

defendants’ Motions to Dismiss. See Dkt. #72 (opposing Wolf and Degraffenreid’s

Motion to Dismiss), #79 (opposing Kemp and Raffensberger’s Motion to Dismiss); & #80

(opposing Whitmer and Benson’s Motion to Dismiss). But then, a few days later, on

April 19 and 20, 2021, Plaintiffs’ voluntarily dismissed the government official

defendants from the case. See Dkt. ##82–85, & 87.




                                              6
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 7 of 29




       Thus, remaining for determination are the Motions to Dismiss of Defendants

Dominion (Dkt. #22), Facebook (Dkt. #23), and CTCL (Dkt. #41), and Plaintiffs’ Motion

for Leave to Amend the Complaint (Dkt. #48). The Motions to Dismiss filed by the

government official defendants will be denied as moot, as those defendants have been

voluntarily dismissed.

Standard for Considering Rule 12(b)(1) Motion to Dismiss for Lack of Jurisdiction

       Rule 12(b)(1) provides for dismissal of an action for “lack of subject matter

jurisdiction.” See Fed. R. Civ. P. 12(b)(1). To survive a motion to dismiss under Rule

12(b)(1), Plaintiff bears the burden of establishing that the Court has subject matter

jurisdiction under Rule 12(b)(1). Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61

(1992).

Standard for Failure to State a Claim Under Rule 12(b)(6)

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain

enough facts “to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Mere ‘labels and conclusions’ and ‘a formulaic recitation of the elements of a cause of

action’ are insufficient.” Morman v. Campbell Cty. Mem’l Hosp., 632 F. App’x 927, 931

(10th Cir. 2015). Thus, “a court should disregard all conclusory statements of law and

consider whether the remaining specific factual allegations, if assumed to be true,

plausibly suggest the defendant is liable.” Kan. Penn Gaming, LLC v. Collins, 656 F.3d

1210, 1214 (10th Cir. 2011).

Plaintiffs lack Article III standing so the Court lacks jurisdiction to hear the case.




                                              7
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 8 of 29




       Defendants make numerous arguments as to why Plaintiffs’ Complaint should be

dismissed, including lack of personal jurisdiction, failure to state a constitutional claim

because the remaining Defendants are not state actors, failure to plausibly allege

violation of constitutional rights, and reliance on Section 230 of the Communications

Decency Act. But one argument appears in all the Motions and, even without

addressing the myriad others, it ultimately proves fatal to Plaintiffs’ case. The decisive

argument is that the Plaintiffs have not demonstrated a judicially cognizable interest or

injury sufficient to grant them standing to sue. With Plaintiffs not having standing to sue,

there is no case or controversy, a necessary predicate for federal court jurisdiction

under Article III of the Constitution.

       Federal courts are not “constituted as free-wheeling enforcers of the Constitution

and laws.” Initiative & Referendum Inst. v. Walker, 450 F.3d 1082, 1087 (10th Cir. 2006)

(en banc). As the Supreme Court “ha[s] often explained,” we are instead “courts of

limited jurisdiction.” Home Depot U.S.A., Inc. v. Jackson, ––– U.S. ––––, 139 S. Ct.

1743, 1746 (2019) (internal quotation marks omitted). Article III of the Constitution

establishes that the jurisdiction of the federal courts reaches only “Cases” and

“Controversies.” U.S. Const. art. III, § 2. Absent a justiciable case or controversy

between interested parties, a federal court lacks the “power to declare the law.” Steel

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998).

       Article III standing requires Plaintiffs to have personally suffered (1) a concrete

and particularized injury (2) that is traceable to the conduct they challenge, and that (3)

would likely be redressed by a favorable decision. Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1547 (2016). At the pleading stage, any complaint filed in federal court must




                                              8
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 9 of 29




“clearly allege facts demonstrating each element.” Id. (quotation marks and alterations

omitted). A particularized injury is one that “affect[s] the plaintiff in a personal and

individual way.” Id. at 1548 (internal quotation marks omitted).

       The gravamen of Plaintiffs’ Complaint, confirmed by a review of their attached

affidavits, is the general assertion that allegedly illegal conduct occurred in multiple

states across the country during the recent Presidential election, resulting in Plaintiffs’

votes (to the extent each Plaintiff actually voted—some admit they did not) being diluted

or discounted in some way, to the point where their votes did not matter.2 The allegedly

illegal conduct supposedly included facilitating the use of more absentee ballots than

Plaintiffs think was permissible; the unequal placement of ballot drop boxes; the

modification of various state voting rules in a way Plaintiffs believe was inconsistent with

state law; the publication by Facebook of certain messages and Facebook’s selective

censorship of others; the implementation by municipalities across the country of

allegedly inaccurate vote-counting technologies; and the charitable funding of certain

municipalities’ voting inclusion and security programs.

       But whatever the grievances, the disputed conduct and the resulting claimed

injury impacted 160 million voters in the same way. The Complaint, viewed as whole, is

a generalized grievance about the operation of government, or about the actions of the



2See Aff. of Kesha Crenshaw (Dkt. #1-7) (“I am routinely told by people, even my
husband, that my vote didn’t matter, and that voting is just wasting my time. . . . I have
watched what happened on Election Day and since, and now realize that the people
who warned me that my vote didn’t count were right. I know that I did cast a ballot and
voted in the election, but based on reports that I have seen, I have no faith that the
outcomes reported are actually the votes that were cast, or that my vote was counted at
all. . . . I can see with my own eyes the ‘irregularities’ that have been reported, and
know what I see is not right, has not been explained, and calls into doubt the legitimacy
of the election.”).


                                               9
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 10 of 29




 Defendants on the operation of government, resulting in abstract harm to all registered

 voting Americans. It is not the kind of controversy that is justiciable in a federal court.

 See Wood v. Raffensperger, 981 F.3d 1307, 1314 (11th Cir. 2020) (claimed interest in

 ensuring that “only lawful ballots are counted” is a generalized grievance).

        As the Supreme Court of the United States has said in a case involving four

 Colorado voters who sought to challenge on federal constitutional grounds a Colorado

 Supreme Court decision relating to redistricting,

        We have consistently held that a plaintiff raising only a generally available
        grievance about government—claiming only harm to his and every citizen’s
        interest in proper application of the Constitution and laws, and seeking relief
        that no more directly and tangibly benefits him than it does the public at
        large—does not state an Article III case or controversy.

 Lance v. Coffman, 549 U.S. 437, 439 (2007) (per curiam) (quoting Lujan, 504 U.S. at

 573-74 (1992)). See also Chiles v. Thornburgh, 865 F.2d 1197, 1205–06 (11th Cir.

 1989) (explaining that an injury to the right “to require that the government be

 administered according to the law” is a generalized grievance).

        The Supreme Court in Lance was specific that a case where voters allege only

 that the law (in that case the Elections Clause) has not been followed will not support

 standing to sue:

        [T]he problem with this allegation should be obvious: The only injury
        plaintiffs allege is that the law—specifically the Elections Clause—has not
        been followed. This injury is precisely the kind of undifferentiated,
        generalized grievance about the conduct of government that we have
        refused to countenance in the past. It is quite different from the sorts of
        injuries alleged by plaintiffs in voting rights cases where we have found
        standing. See, e.g. Baker v. Carr, 369 U.S. 186, 207–208, 82 S. Ct. 691, 7
        L. Ed. 2d 663 (1962). Because plaintiffs assert no particularized stake in the
        litigation, we hold that they lack standing to bring the Elections Clause claim.

 549 U.S. at 1198.




                                               10
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 11 of 29




        It should be no surprise to Plaintiffs or their counsel that their generalized

 grievances about their votes being diluted or other votes being improperly counted

 would be insufficient to grant them the standing required under Article III of the

 Constitution. Numerous other cases challenging the 2020 election and its surrounding

 circumstances have been dismissed for precisely this reason (among many other

 reasons).

        For example, on December 11, 2020, the United States Supreme Court denied

 the State of Texas’ attempt to file a bill of complaint challenging the Commonwealth of

 Pennsylvania’s 2020 election procedures on the ground that “Texas has not

 demonstrated a judicially cognizable interest in the manner in which another State

 conducts its elections.” Texas v. Pennsylvania, 141 S. Ct. 1230 (2020).

        In Wood v. Raffensperger, the Eleventh Circuit held that attorney Lin Wood

 lacked standing in federal court to enforce Georgia’s election laws, in part because his

 claim that unlawfully processed absentee ballots diluted the weight of his vote was a

 generalized grievance “that cannot support standing.” 981 F.3d at 1314-15.

        In Bognet v. Secretary Commonwealth of Pennsylvania, where voters and a

 congressional candidate brought suit against the Secretary of the Commonwealth of

 Pennsylvania and county boards of election seeking to enjoin the counting of mail-in

 ballots during a three-day extension of the ballot-receipt deadline ordered by the

 Pennsylvania Supreme Court, and also seeking a declaration that the extension period

 was unconstitutional, the Third Circuit explained the doctrine of standing in clear terms:

        To bring suit, you—and you personally—must be injured, and you must be
        injured in a way that concretely impacts your own protected legal interests.
        If you are complaining about something that does not harm you—and does
        not harm you in a way that is concrete—then you lack standing. And if the



                                              11
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 12 of 29




        injury that you claim is an injury that does no specific harm to you, or if it
        depends on a harm that may never happen, then you lack an injury for which
        you may seek relief from a federal court.

 980 F.3d 336, 348 (3d Cir. 2020), cert. granted and judgment vacated with instructions

 to dismiss as moot, ___ S. Ct.___, 2021 WL 1520777 (April 19, 2021). In Bognet, the

 court held that the plaintiffs lacked standing to sue for alleged injuries attributable to a

 state government’s violations of the Elections Clause, in part because the relief “would

 have no more directly benefitted them than the public at large.” Id. at 349.3

        In Donald J. Trump for President, Inc. v. Boockvar, No. 2:20-cv-966, 2020 WL

 5997680 (W.D. Pa. Oct. 10, 2020), the Western District of Pennsylvania dismissed a

 legal challenge to election guidance given by the Secretary of the Commonwealth of

 Pennsylvania regarding manned security near absentee drop boxes, performing of

 signature comparisons for mail-in ballots, and a county-residency requirement for poll

 watchers. The claim had been that the plaintiffs would suffer an injury through the non-

 equal treatment or dilution of their legitimately cast votes by improperly verified

 absentee or mail-in ballots. The court there found the plaintiffs lacked the “concrete” and

 “particularized” injury necessary for Article III standing, agreeing that the “claimed injury

 of vote dilution caused by possible voter fraud . . . too speculative to be concrete.” 2020

 WL 5997680, at *32.

        In Donald J. Trump for President, Inc. v. Cegavske, 488 F. Supp. 3d 993 (D. Nev.

 2020), the District of Nevada dismissed a lawsuit against Nevada’s Secretary of State

 that sought to challenge a Nevada law that expanded mail-in voting due to the COVID-

 19 pandemic. The law directed city and county election officials to mail paper ballots to


 3While the judgment in this case was vacated by the Supreme Court on mootness
 grounds, the reasoning on the issue of standing remains persuasive.


                                               12
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 13 of 29




 all active registered voters. Plaintiffs sued, claiming an individual right under the

 Constitution to have a vote fairly counted, “without being distorted by fraudulently cast

 votes”—i.e., vote dilution—and also for violations of the Equal Protection Clause. The

 court dismissed the case for lack of standing, finding the claimed injury “impermissibly

 generalized” and “speculative.” 488 F.Supp.3d at 1000. “As with other ‘[g]enerally

 available grievance[s] about the government,’ plaintiffs seek relief on behalf of their

 member voters that “no more directly and tangibly benefits them than it does the public

 at large.” Id. (alteration omitted) (quoting Lujan, 504 U.S. at 573–74).

        In Bowyer v. Ducey, No. CV-20-02321-PHX-DJH, 2020 WL 7238261 (D. Ariz.

 Dec. 9, 2020), the District of Arizona rejected a suit by Republican nominees for

 Arizona’s Presidential Electors and Republican county chairs who sued Arizona’s

 governor and secretary of state seeking to set aside results of the 2020 election on the

 basis of fraud and election misconduct. Claims under both the Elections Clause and the

 Equal Protection Clause based on vote dilution were deemed inadequate for lack of

 Article III standing: “Defendants contend that Plaintiffs do not have standing to assert

 these claims and point out that these allegations are nothing more than generalized

 grievances that any one of the 3.4 million Arizonans who voted could make if they were

 so allowed. The Court agrees.” 2020 WL 7238261, at *5.

        In King v. Whitmer, Civ. No. 20-13134, 2020 WL 7134198 (E.D. Mich. December

 7, 2020), the Eastern District of Michigan rejected a lawsuit bringing claims of

 widespread voter irregularities and fraud in the processing and tabulation of votes and

 absentee ballots in the 2020 general election. The plaintiffs were registered Michigan

 voters and nominees of the Republican Party to be Presidential Electors on behalf of




                                              13
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 14 of 29




 the State of Michigan. They sued Michigan Governor Whitmer and Secretary of State

 Benson in their official capacities, as well as the Michigan Board of State Canvassers.

 Applying the doctrine of standing, the court there found that the plaintiffs had failed to

 establish that the alleged injury of vote dilution was redressable by a favorable court

 decision. 2020 WL 7134198, at *9. And with respect to the claimed violations of the

 Elections Clause and Electors Clause, the Court held that where “the only injury

 Plaintiffs have alleged is the Elections Clause has not been followed, the United States

 Supreme Court has made clear that ‘[the] injury is precisely the kind of undifferentiated,

 generalized grievance about the conduct of government that [courts] have refused to

 countenance.’” Id. at *10 (quoting Lance, 549 U.S. at 442).

        In Feehan v. Wisconsin Elections Commission, No. 20-cv-1771-pp, 2020 WL

 7250219 (E.D. Wis. Dec. 9, 2020), a case involving a Wisconsin political party’s

 nominee to be a Presidential Elector who brought suit alleging the election was the

 subject of wide-spread ballot fraud and violated the equal protection and due process

 clause, the court dismissed the suit for lack of standing because the claimed injury was

 not particularized:

        The plaintiff’s alleged injuries are injuries that any Wisconsin voter suffers if
        the Wisconsin election process were, as the plaintiff alleges, “so riddled with
        fraud, illegality, and statistical impossibility that this Court, and Wisconsin’s
        voters, courts, and legislators, cannot rely on, or certify, any numbers
        resulting from this election.” [ ] The plaintiff has not alleged that, as a voter,
        he has suffered a particularized, concrete injury sufficient to confer
        standing.

 2020 WL 7250219, at *9 (internal citation omitted). Many of the allegations found in

 Plaintiffs’ Complaint are identical to the allegations in the Feehan case. See id. at *2

 (reciting the Feehan complaint as alleging “massive election fraud, multiple violations of

 the Wisconsin Election Code, see e.g., Wis. Stat. §§ 5.03, et seq., in addition to the


                                               14
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 15 of 29




 Election and Electors Clauses and Equal Protection Clause of the U.S. Constitution”

 based on “dozens of eyewitnesses and the statistical anomalies and mathematical

 impossibilities detailed in the affidavits of expert witnesses”).

        In Texas Voters Alliance v. Dallas County, Civ. No. 4:20-CV-00775, 2020 WL

 6146248 (E.D. Tex. Oct. 10, 2020), the Eastern District of Texas denied a motion for a

 temporary restraining order in a suit brought by a Texas voting rights group and voters

 under the Elections Clause, Supremacy Clause and Help Americans Vote Act, which

 alleged (similar to the allegations in this case) that by accepting or using CTCL’s private

 federal election grants, Texas counties acted ultra vires. The court found the plaintiffs

 lacked standing to challenge the counties’ acceptance of the CTCL grants because the

 injury claimed was an “undifferentiated, generalized grievance about the conduct of

 government” and “merely alleging that the grants may influence the election result and

 lead to possible disenfranchisement is not an injury-in-fact.” 2020 WL 6146248, at *4.

        In Iowa Voter Alliance v. Black Hawk County, C20-2078-LTS, 2021 WL 276700

 (N.D. Iowa January 27, 2021), the Northern District of Iowa dismissed a lawsuit brought

 by voters and a voter group, which also sought to challenge Iowa counties’ acceptance

 of CTCL grants which were intended to assist with the unforeseen costs of conducting

 an election during the COVID-19 pandemic. The court found

        none of plaintiffs alleged injuries constitutes an injury in fact, as they have
        failed to allege facts showing that the counties’ actions resulted in a
        concrete and particularized injury to their right to vote or to their rights under
        the Fourteenth and Ninth Amendments. Instead, they have done no more
        than assert generalized grievances against government conduct or which
        they do not approve.

 2021 WL 276700, at *7 (internal quotation marks, citations, and alterations omitted).




                                               15
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 16 of 29




        In sum, federal courts addressing these issues, whether in the 2020 or other

 elections, are nearly uniform in finding the types of election-related harms of which the

 Plaintiffs complain insufficient to confer standing. The Middle District of North Carolina

 recently summarized some of these vote-dilution “generalized grievance” decisions:

                Indeed, lower courts which have addressed standing in vote dilution
        cases arising out of the possibility of unlawful or invalid ballots being
        counted, as Plaintiffs have argued here, have said that this harm is unduly
        speculative and impermissibly generalized because all voters in a state are
        affected, rather than a small group of voters. See, e.g., Donald Trump for
        President, Inc. v. Cegavske, Case No. 2:20-CV-1445 JCM (VCF), ––– F.
        Supp. 3d ––––, ––––, 2020 WL 5626974, at *4 (D. Nev. Sept. 18, 2020)
        (“As with other generally available grievances about the government,
        plaintiffs seek relief on behalf of their member voters that no more tangibly
        benefits them than it does the public at large.”) (internal quotations and
        modifications omitted); Martel v. Condos, Case No. 5:20-cv-131, ––– F.
        Supp. 3d ––––, ––––, 2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020) (“If
        every voter suffers the same incremental dilution of the franchise caused by
        some third-party’s fraudulent vote, then these voters have experienced a
        generalized injury.”); Paher v. Cegavske, 457 F. Supp. 3d 919, 926-27 (D.
        Nev. 2020) (“Plaintiffs’ purported injury of having their votes diluted due to
        ostensible election fraud may be conceivably raised by any Nevada voter.”);
        Am. Civil Rights Union v. Martinez-Rivera, 166 F. Supp. 3d 779, 789 (W.D.
        Tex. 2015) (“[T]he risk of vote dilution [is] speculative and, as such, [is] more
        akin to a generalized grievance about the government than an injury in
        fact.”)

                Although “[i]t would over-simplify the standing analysis to conclude
        that no state-wide election law is subject to challenge simply because it
        affects all voters,” Martel, ––– F. Supp. 3d at ––––, 2020 WL 5755289, at
        *4, the notion that a single person’s vote will be less valuable as a result of
        unlawful or invalid ballots being cast is not a concrete and particularized
        injury necessary for Article III standing. Compared to a claim of
        gerrymandering, in which the injury is specific to a group of voters based on
        their racial identity or the district in which they live, all voters in North
        Carolina, not just Individual Plaintiffs, would suffer the injury Individual
        Plaintiffs allege. This court finds this injury to generalized to give rise to a
        claim of vote dilution . . ..

 Moore v. Circosta, Nos. 1:20CV911, 1:20CV912, 2020 WL 6063332, at *14 (M.D.N.C.

 Oct. 14, 2020).




                                               16
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 17 of 29




        In contrast to the veritable tsunami of decisions finding no Article III standing in

 near identical cases to the instant suit, Plaintiffs’ arguments in opposition to Defendants’

 Motions to Dismiss are cursory and neither cite nor distinguish any of the cases that

 have found a lack of standing among voter plaintiffs making challenges to the 2020

 election. See Dkt. #64 at 10–11 (Plaintiffs’ Opposition to CTCL’s Motion to Dismiss

 citing cases from 1982, 1915, 1983, 1978, and 1976 and not discussing any of the

 many standing cases cited in CTLC’s moving papers); Dkt. #40 at 21–22 (Plaintiffs’

 Opposition to Facebook’s Motion to Dismiss making the same superficial arguments

 and citing the same cases); Dkt. #39 at 17–19 (Plaintiffs’ Opposition to Dominion’s

 Motion to Dismiss failing to cite or distinguish any of the other standing cases

 dismissing claims disputing the 2020 election). And in opposing the Motions to Dismiss,

 Plaintiffs paradoxically make arguments that implicitly concede the generalized, rather

 than particularized, nature of the injuries about which they complain.

        For example, in responding to Dominion’s Motion to Dismiss, Plaintiffs attempt to

 explain their claimed individualized injury as follows:

        The Plaintiffs alleged that their individual rights to vote in a Presidential
        election, and to be treated equally and fairly, have been burdened by the
        conduct of Dominion. [. . . ] Even for those voters in State’s [sic] that do not
        utilize Dominion, their shared right to vote for the President and Vice
        President was burdened by this Colorado corporation.

 Dkt. #39 at 20. In trying to explain how this injury is particularized to the individual

 plaintiffs and not all members of the public, Plaintiffs purport to clarify that it is only

 registered voters—all 160 million of them—who “have had their rights infringed –and

 this [have] the standing to bring suit.” Id. But reducing the number of allegedly harmed

 Plaintiffs from 300 million total Americans to only 160 million registered voters does not

 make the harm complained of any less generalized nor any more particularized. As the


                                                17
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 18 of 29




 cases cited above make clear, a claim that “all voters” are affected the same way is no

 more particularized than a claim that the “general public” is so affected.

        In opposing the motions to dismiss, Plaintiffs’ only tangentially relevant citation is

 to a dissenting opinion by Justice Thomas in a denial of certiorari. See Dkt. #39 at 21

 (citing Justice Thomas’s dissent in Republican Party of Pennsylvania v. Degraffenreid,

 141 S. Ct. 732 (2021) (denying petitions for writ of certiorari)). It should go without

 saying that denials of certiorari are not binding authority. See House v. Mayo, 324 U.S.

 42, 48 (1945) (“[A] denial of certiorari by this Court imports no expression of opinion

 upon the merits of a case.”). And dissenting opinions are, by definition, not the law. But

 even Justice Thomas’s dissent to the denial of certiorari said nothing about the standing

 of registered voters to challenge a state’s use of specific election technology, or

 standing to challenge a social network’s editorial policies because of the impact it might

 have on the electorate at large, or standing to dispute a non-profit’s donations to

 municipalities for election-related purposes.

        Plaintiffs fare no better on the standing issue in their brief opposing Facebook’s

 Motion to Dismiss. See Dkt. #40. The alleged complaint against Facebook is that the

 company, its founder Zuckerberg, and the non-profit CTCL, formed an “obvious

 conspiracy” working “with local governments to place ballot drop boxes primarily in

 urban areas, which has the purpose and effect of avoiding or intercepting the U.S. Mail.”

 Id. at 2. According to Plaintiffs, this was part of a

        secret conspiracy among a “cabal” formed by an “informal alliance between
        left-wing activists and business titans,” to “fortify” the election through new
        voting machines, new election laws, hundreds of millions in cash, new poll
        workers, millions of new mail-in ballots, social media censorship,
        propaganda, media manipulation, and lawsuit suppression through the use




                                                18
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 19 of 29




        of threats, intimidation and strategic lawsuits against public participation,
        which takes credit for impacting the outcome of the election.

 Id. at 3. In attempting to describe the supposedly individualized nature of the injury

 suffered by Plaintiffs at the hands of Facebook to justify standing their standing to sue,

 Plaintiffs refute their own argument:

        Here, every registered voter was deprived of a fair and legitimate process
        administered by the relevant state actors. Further, the lack of legitimacy
        not only devalues and dilutes the votes that were cast, but also reinforces
        the notion that individual votes do not matter, thereby diminishing the
        perceived present value of the right to vote in future elections and
        suppressing subsequent voter turnout. Registered voters have been
        subjected to tumult, mental anguish and division for months. These
        injuries are bipartisan, and have been suffered by all registered voters
        regardless of whom their vote was cast. Although some registered voters
        may be content that the candidate of their choice was certified as the
        winner, questionable election integrity impacts all registered voters.

 Id. at 22–23 (emphasis added). This is almost the hornbook definition of a generalized

 grievance that broadly affects all of a state’s voters in the same way. It is lethal to

 Plaintiffs’ claim to have standing to sue. See Moore, 2020 WL 6063332, at *14 (“This

 harm is unduly speculative and impermissibly generalized because all voters in a state

 are affected, rather than a small group of voters.”); Bowyer, 2020 WL 7238261, at *5

 (“[T]hese allegations are nothing more than generalized grievances that any one of the

 3.4 million Arizonans who voted could make if they were so allowed.”); King, 2020 WL

 7134198, at *10 (‘[T]he injury is precisely the kind of undifferentiated, generalized

 grievance about the conduct of government that courts have refused to countenance.’”)

 (alterations omitted) (quoting Lance, 549 U.S. at 442).

        At oral argument on April 27, 2021, Plaintiffs’ counsel tried to say that the

 numerous other similar cases denying standing were different because those cases

 involved suits against state actors or state agencies, and here Plaintiffs are suing



                                               19
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 20 of 29




 corporations (and a non-profit). This argument ignores that, until they were dismissed,

 Plaintiffs had sued a number of state governors and secretaries of state. More

 important, no case makes the distinction that Plaintiffs try to make. Standing, or at least

 the injury-in-fact element of standing, arises from a plaintiff’s claimed injury, not the

 particular defendant it is seeking to sue, or in what capacity. Here, Plaintiffs’ claimed

 injuries are general, unparticularized, and shared with every other registered voter in

 America.

        Without Plaintiffs having standing to sue, there is no case or controversy for the

 Court to address. The complaint therefore will be dismissed for lack of federal

 jurisdiction.

 Amendment of the Complaint

        The Federal Rules of Civil Procedure grant amendment as of right where the

 amendment is made within 21 days after service of a motion under Rule 12(b). Fed. R.

 Civ. P. 15(a)(1)(B). After this period, amendment may only be granted with the court’s

 leave. The grant or denial of an opportunity to amend is within the discretion of the

 court. Foman v. Davis, 371 U.S. 178, 182 (1962). “The court should freely grant leave

 when justice so requires.” Fed. R. Civ. P. 15(a)(2). In civil-rights cases, that means

 granting leave unless “amendment would be futile or inequitable.” Vorchheimer v. Phila.

 Owners Ass’n, 903 F.3d 100, 113 (3d Cir. 2018).

        The Supreme Court has approved denial of leave to amend when any

 amendment would be futile. Foman, 371 U.S. at 182. “A proposed amendment is futile if

 the complaint, as amended, would be subject to dismissal.” Anderson v. Suiters, 499

 F.3d 1228, 1238 (10th Cir. 2007). See also Midcities Metro. Dist. No. 1 v. U.S. Bank




                                               20
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 21 of 29




 Nat’l. Ass’n., 44 F. Supp. 3d 1062, 1068 (D. Colo. 2014) (denying leave to amend where

 Plaintiff had no standing). The factual allegations in a proposed amended complaint

 “must be enough to raise a right to relief above the speculative level.” Christy Sports,

 LLC v. Deer Valley Resort Co., 555 F.3d 1188, 1191 (10th Cir. 2009).

        The proposed Amended Complaint adds 152 individual plaintiffs and grows in

 length to 882 paragraphs and 115 pages. See Dkt. #48-1. The newly added Plaintiffs

 are registered voters are from thirty-three different states, spanning from Alabama,

 Alaska, and Arizona, to West Virginia, Wisconsin, and Wyoming. In connection with the

 Amended Complaint, Plaintiffs’ counsel has submitted an affidavit (Dkt. #48-3)

 describing how he and his staff have fielded hundreds of phone calls and e-mails while

 coordinating with individuals seeking to join this suit. According to Plaintiffs’ counsel,

 “Every individual who has made contact has universally believed that they had been

 damaged and expressed a deep sense of loss of trust and confidence in the electoral

 process, specifically caused by the actions of the named Defendants.” Id. at 2, ¶ 6. At

 oral argument, Plaintiffs’ counsel explained that he has collected more than 400

 additional affidavits describing the mental anguish and suffering these new prospective

 Plaintiffs have gone through as a result of the disputed election. He proposed to file

 those affidavits with the Court. (He should not file them.)

        In addition to the existing claims for violation of the Electors Clause, Equal

 Protection Clause, Due Process Clause, undue burden on the rights to associate and

 freedom of the press, and the constitutional challenge to 47 U.S.C. § 230(c), the

 proposed Amended Complaint seeks to add claims for (1) violation of 18 U.S.C. §

 1962(c)—enterprise racketeering against Facebook, CTCL, Zuckerberg and Chan; (2)




                                              21
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 22 of 29




 racketeering conspiracy against the same defendants; and (3) constitutional challenges

 to Michigan State Law (M.C.L. 168.759(3)); Georgia State law (O.C.G.A. 21-2-386 et

 seq.); Pennsylvania state law (Act 77); and Wisconsin state laws (Wis. Stat. 6.855(3)

 and 7.15(2m)).4 The Amended Complaint continues to seek a declaratory judgment that

 each of the Defendants “acted in contravention to the limitations imposed by the

 Constitution and the laws relate to a federal Presidential election to the injury of

 Plaintiffs.” Dkt. #48-1 at 113, ¶ 878. Plaintiffs also continue to seek “permanent

 injunctive relief against the Defendants to enjoin them from continuing to burden the

 rights of the Plaintiffs and all similarly situated registered voters.” Id. at 114, ¶ 881.

        In terms of the factual additions found in the Amended Complaint, Plaintiffs add

 numerous additional paragraphs. Many of those paragraphs use the language of the

 RICO statute to paint a picture of the Defendants as co-conspirators in a grand national-

 level effort to corrupt the Presidential election of 2020. See Dkt. 48-1 at 5–7, ¶ 13 (“The

 2020 Presidential election was unconstitutionally influenced by a well-funded cabal of

 powerful people . . .”); ¶ 14 (“This well-funded group of persons, associated in fact . . .”);

 & ¶¶ 15–28 (describing the actions of the alleged “enterprise,” including coordinating

 with non-profit organizations and local municipalities to make changes to voting

 procedures).

        The new paragraphs also add details about alleged problems with Dominion’s

 electronic voting systems and software. See id. at 8, ¶ 42 (“Dominion’s voting machines,

 tabulators, poll books, automated data, and other products and services were and are



 4Although at oral argument, Plaintiffs’ counsel made clear that Plaintiffs’ are
 withdrawing their claims purporting to challenge the various state election laws or
 provisions.


                                                22
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 23 of 29




 defective, and not deployed in a workmanlike manner sufficient to ensure the validity of

 the election results.”); & ¶ 44 (“Dominion’s software and other products are susceptible

 to hacking, bugs, malware and configuration errors.”).

        And, in support of the class action allegations, the proposed Amended Complaint

 lists a series of supposed “common questions” that could be determined on a class-

 wide basis, including, among others:

               Whether Defendants engaged in a scheme and enterprise to
        improperly interfere with the 2020 Presidential election, by the use of
        devices and methods that affected or diluted the Plaintiffs’ right to vote in a
        free and fair Presidential election;

              Whether Defendants used the US Mail to further their scheme and
        enterprise and improperly interfere with the 2020 Presidential election;

                Whether Defendants engaged in a conspiracy against the rights and
        liberties of registered voters by employing their scheme and enterprise
        aimed at the election machinery; [and]

                Whether Defendants engaged in a conspiracy against the rights and
        liberties of registered voters by engaging in censorship of political and
        dissenting speech.”

 Id. at 32, ¶ 253(a), (b), (d), & (e). But the Amended Complaint adds nothing meaningful

 or different to the injuries claimed by the Plaintiffs.

        Just as in the original Complaint, all the supposed injuries relate to Plaintiffs’

 votes and the alleged dilution thereof. See, e.g., id. at 85, ¶¶ 676–79 (“The evidence

 establishes that the enterprise has engaged in a scheme to dilute the votes of some,

 and count illegal ballots to the benefit of another. This hurts every registered voter in the

 country irrespective of voter affiliation. Other than the nefarious, the honest American

 voter wants every vote counted to legally determine the President and Vice President.”).

        Under normal circumstances and in a normal case, where a plaintiff seeks to

 amend the complaint for the first time relatively soon after the start of the litigation, even


                                                23
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 24 of 29




 after responding substantively to a motion to dismiss, it is near automatic for leave to

 amend to be granted. The exception is where, given the nature of the claims, no

 amendment can salvage a fatally flawed suit and it is everyone’s interest that the

 litigation be ended. This is such a fatally flawed case.

        On the critical question of standing, the proposed Amended Complaint fares no

 better than the original. Plaintiffs’ claim to standing is that these new 152 Plaintiffs, and

 the class and subclasses that the Amended Complaint hopes to certify, all have

 “standing to vindicate the [sic] rights as registered voters in a federal Presidential

 Election.” Dkt. #48 at 4. Plaintiffs insist that “it would improper for a federal court to deny

 registered voters . . . standing to vindicate their rights, protected under the Constitution.”

 Id. Plaintiffs maintain that “each of them” has “a right to seek adjudication of federal

 questions of singular effect over Defendants.” Id.

        But Plaintiffs misunderstand the nature of the standing inquiry. Standing is not

 something that is granted or denied by a court. A plaintiff has standing to sue because

 of the nature of the injury she has suffered and the circumstances which caused that

 injury. If a plaintiff has suffered an identifiable, distinct, and particularized injury,

 redressable by court action, then standing exists. Here, by their own admission,

 Plaintiffs’ claimed injuries are no different than the supposed injuries experienced by all

 registered voters. This is a generalized injury that does not support the standing

 required for a genuine case or controversy under Article III of the Constitution.

        In their replies in support of the Motion for Leave to Amend, Plaintiffs cite the

 recent Supreme Court case of Uzuegbunam v. Preczewski, 141 S. Ct. 792 (2021). In

 Uzuegbunam, former students at a state college had wished to exercise their religion by




                                                 24
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 25 of 29




 sharing their faith on campus. The students obtained a required permit and were

 distributing religious materials in a designated “free speech zone” when a campus

 police office asked the students to stop. Campus policy at the time prohibited using the

 free speech zone to say anything that “disturbs the peace and/or comfort of persons.”

 The plaintiffs sued, arguing the policies violated the First Amendment. The college then

 changed the challenged policies rather than defend them, and argued that the case

 should be dismissed on the ground that the policy change rendered the request for

 injunctive relief moot, arguably leaving the students without standing to sue for lack of a

 redressable case or controversy. But the students had sought nominal damages in

 addition to injunctive relief. The question for the Supreme Court was whether a plea for

 nominal damages for an already completed constitutional injury could by itself establish

 the redressability element of standing.

        The Court held that a request for nominal damages alone does satisfy the

 redressability element necessary for Article III standing where a plaintiff’s claim is based

 on a completed violation of a legal right and the plaintiff establishes the first two

 elements of standing—injury and traceability. 141 S. Ct. at 801–02. But the

 Uzuegbunam decision is clear that a plea for nominal damages only satisfies the

 redressability element of standing, not the requirement for pleading particularized injury:

 “This is not to say that a request for nominal damages guarantees entry to court. Our

 holding concerns only redressability. It remains for the plaintiff to establish the other

 elements of standing (such as particularized injury).” Id. at 802. In Uzuegbunam, there

 was no debate that the plaintiff had suffered particularized injury—he had tried to




                                               25
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 26 of 29




 exercise his right to free speech and religion and been stopped by the campus police

 from doing so.

        In this case, by contrast, whether in the original Complaint or the proposed

 Amended Complaint, Plaintiffs allege no particularized injury traceable to the conduct of

 Defendants, other than their general interest in seeing elections conducted fairly and

 their votes fairly counted. As outlined in the section above, when the alleged injury is

 undifferentiated and common to all members of the public or a large group, courts

 routinely dismiss such cases as “generalized grievances” that cannot support standing.

 United States v. Richardson, 418 U.S. 166, 173–75 (1974). And the injuries complained

 of in this case are general grievances shared by all registered voters that do not give

 standing to sue.

        Asked at oral argument to direct the Court to the “best case” supporting Plaintiffs’

 position that they have standing to sue, Plaintiffs’ counsel mentioned Anderson v.

 Celebreze, 460 U.S. 780 (1983). Anderson involved a suit by independent Presidential

 candidate John Anderson who challenged the State of Ohio’s arguably discriminatory

 requirements for independent Presidential candidates who sought a place on the Ohio

 ballot. Ohio required an independent candidate to submit required documents, filing

 fees, and the requisite signatures many months in advance of the election (by March 20

 for the November election), while political party nominees were automatically granted a

 place a ballot. While Anderson submitted all the necessary paperwork and obtained the

 requisite number of signatures, he did so after the early filing deadline had passed, and

 Ohio’s Secretary of State refused to accept Anderson’s nominating petition. Three days

 later, Anderson himself and three voters sued in the Southern District of Ohio




                                             26
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 27 of 29




 challenging the constitutionality of Ohio’s early filing deadline for independent

 candidates. 460 U.S. at 782–83. While the Anderson opinion talks a great deal about

 the right to vote being “fundamental,” id. at 788, the case says nothing about standing.

 Anderson, as a candidate being denied a spot on the ballot, obviously had a

 particularized injury that granted him standing. The Anderson supporters too had a

 particularized injury: the candidate they sought to vote for was being denied a spot on

 the ballot. Their right to vote for the Presidential candidate of their choice was being

 denied. Even the dissent, which disagreed that Ohio’s early registration requirements

 were unconstitutional, conceded the particularized nature of Anderson’s and his

 supporters’ injuries: “Anderson and his supporters would have been injured by Ohio's

 ballot access requirements; by failing to comply with the filing deadline for nonparty

 candidates Anderson would have been excluded from Ohio's 1980 general election

 ballot.” Id. at 808 (Rehnquist, J., dissenting). Thus, even Plaintiffs’ purported “best case”

 to justify standing provides no support at all.

        Therefore, I find that any amendment of this Complaint which seeks to bring suit

 on behalf of all registered voters in the United States for alleged illegality in the conduct

 of the 2020 election and associated vote dilution is futile because Plaintiffs cannot

 allege particularized injury sufficient to establish Article III standing. Leave to amend will

 be denied. Brereton v. Bountiful City Corp., 434 F.3d 1213, 1219 (10th Cir. 2006)

 (explaining that district court may dismiss without granting leave to amend when

 amendment would be futile, and affirming dismissal without leave to amend for lack of

 standing, but noting such dismissal should be without prejudice); Hutchinson v. Pfeil,

 211 F.3d 515, 523 (10th Cir. 2000) (affirming dismissal for lack of standing and




                                               27
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 28 of 29




 approving denial of amendment of pleading on grounds of futility because proposed

 amendment would not cure the standing deficiency); Grossman v. Novell, Inc., 120 F.3d

 1112, 1126 (10th Cir. 1997) (affirming denial of leave to amend on grounds of futility

 and failure to show how any amendment would cure identified deficiencies). See also

 Donald J. Trump for President, 830 F. App’x at 389 (affirming denial of leave to amend

 suit challenging 2020 election on grounds of futility because the proposed Second

 Amended Complaint would not survive a motion to dismiss).

        At oral argument, counsel for CTCL pointed out that although Plaintiffs filed an

 opposition to Dominion and Facebook’s Motions to Dismiss and therefore forfeited their

 ability to amend the Complaint as a matter of right, the timing was different for CTCL’s

 Motion to Dismiss. It is apparently not clear under Tenth Circuit caselaw whether

 Plaintiffs can still amend as a matter of right. CTCL’s proposed solution to avoid any

 procedural confusion is to allow the amendment and then dismiss the Amended

 Complaint for lack of standing. As they say, “six of one and half dozen of the other.” I

 deny the amendment on the grounds of futility. A proposed amendment is futile if it

 would not survive a motion to dismiss. To be clear, if the amendment were allowed, the

 proposed Amended Complaint would nevertheless be subject to dismissal for lack of

 standing. Nothing in the proposed Amended Complaint changes the standing analysis.

        Because the Court lacks jurisdiction to hear Plaintiffs’ suit, it will not address the

 many other bases for dismissal raised in Defendants’ motions.

 Conclusion

        It is hereby ORDERED that the Motions to Dismiss of Defendants Dominion,

 Facebook, and CTCL (Dkt. ##22, 23, & 41) are GRANTED. It is further ORDRED that




                                               28
Case 1:20-cv-03747-NRN Document 92 Filed 04/28/21 USDC Colorado Page 29 of 29




 Plaintiffs’ Complaint (Dkt. #1) is DISMISSED WITHOUT PREJUDICE for lack of

 standing. See Brereton, 434 F.3d at 1219 (dismissal for lack of standing should be

 without prejudice).

          Because Plaintiffs have voluntarily dismissed the claims against the various state

 officials of Georgia, Michigan, Pennsylvania, and Wisconsin (Brian Kemp, Brad

 Raffensperger, Gretchen Whitmer, Jocelyn Benson, Tom Wolf, Kathy Boockvar, Tony

 Evers, Ann S. Jacobs, Mark Thomsen, Marge Bostelman, Julie E. Glancey, Dean

 Knudson, and Robert F. Spindell, Jr.), it is further ORDERED that the Motions to

 Dismiss filed by those state official defendants (Dkt. ##46, 47, & 49) are DENIED as

 moot.

          It is further ORDERED that Plaintiffs’ Motion for Leave to File an Amended

 Complaint (Dkt. #48) is DENIED on the grounds of futility.



 Dated:         April 28, 2021
                Denver, Colorado                   N. Reid. Neureiter
                                                   United States Magistrate Judge




                                              29
